Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-077569, filed on 06/18/2020.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/09/2020 has been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as file 06/09/2020 is noted by the Examiner.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 2 and 4-8 of U.S. Patent No. 10,718,828 (Application No. 
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application: 16/896284 (Claim 1)
US Patent: 10,718,828 (Claim 1)
A magneto-resistive effect element comprising:
A magneto-resistive effect element comprising:
a magnetization free layer that extends along a first plane;
a magnetization free layer that extends along a first plane;
an intermediate layer that extends along the first plane; and
an intermediate layer that extends along the first plane, and is stacked on the magnetization free layer; and
a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween,
a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween,
the magnetization free layer including: a flat part that has a substantially constant first thickness, and
the magnetization free layer including; a flat part that has a substantially constant first thickness, and
an inclined part that includes an end surface, the inclined part having a second thickness that decreases as being away from the flat part, and the magnetization free layer satisfying the following conditional expression (1):
                                
                                    L
                                    2
                                    *
                                    
                                        
                                            
                                                
                                                    L
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    ≥
                                    0.4
                                    
                                        
                                             
                                            μ
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                             (cubic micrometers)
an inclined part that includes an end surface, the inclined part having a second thickness that decreases as being away from the flat part, and the magnetization free layer satisfying the following conditional expression (1):
                                
                                    L
                                    2
                                    *
                                    
                                        
                                            
                                                
                                                    L
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    ≥
                                    0.4
                                
                             cubic micrometers                                 
                                    
                                        
                                             
                                            μ
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
where:
 L1 denotes a length in                                 
                                    μ
                                    m
                                
                             (micrometers) of the flat part of the magnetization free layer along the first plane, and L2 denotes a length in                                 
                                    μ
                                    m
                                
                             (micrometers) of the inclined part of the magnetization free layer along the first plane.
where:
 L1 denotes a length in micrometers (                                
                                    μ
                                    m
                                
                            ) of the flat part of the magnetization free layer along the first plane, and L2 denotes a length in                                 
                                    μ
                                    m
                                
                             of the inclined part of the magnetization free layer along the first plane.


Both sets of claims’ features of the instant application (claim 4) and the Co-pending (claim 2) can be compared by using the table shown above.
Instant Application: 16/896284 (Claim 2)
US Patent: 10,718,828 (Claim 3)

A magneto-resistive effect element comprising:
a magnetization free layer that extends along a first plane, and includes an end surface that has a maximum inclination angle of 42 ̊ or less relative to the first plane; 
a magnetization free layer that extends along a first plane, and includes an end surface that has a maximum inclination angle of 42 ̊ or less relative to the first plane;
an intermediate layer that extends along the first plane; and
an intermediate layer that extends along the first plane, and is stacked on the magnetization free layer; and
a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween, wherein:
a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween, wherein:
the magnetization free layer further includes: a first principal surface that extends along the first plane, and faces the intermediate layer, and a second principal surface that extends along the first plane, and is positioned on a side opposite of the intermediate layer, and
the magnetization free layer further includes: a first principal surface that extends along the first plane, and faces the intermediate layer, and a second principal surface that extends along the first plane, and is positioned on a side opposite of the intermediate layer, and
the end surface includes a part that is positioned between a first position and a second position on a second plane that is orthogonal to the first plane, the first position being a position at which the end surface and the first principal surface intersect each other, the second position being a position at which the end surface and the second principal surface intersect each other.
the end surface includes a part that is positioned between a first position and a second position and is recessed from a position on a linear line that connects the first position and the second position on a second plane that is orthogonal to the first plane, the first position being a position at which the end surface and the first principal surface intersect each other, the second position being a position at which the end surface and the second principal surface intersect each other.


Both sets of claims’ features of the instant application (claims 5-9) and the Co-pending (claims 4-8) can be compared by using the table shown above.
Instant Application: 16/896284 (Claim 3)
US Patent: 10,718,828 (Claim 9)
A magneto-resistive effect element comprising:
A magneto-resistive effect element comprising:
a magnetization free layer that extends along a first plane, and includes an end surface that has a minimum 


an intermediate layer that extends along the first plane, and is stacked on the magnetization free layer; and
a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween, wherein:
a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween, wherein:
the magnetization free layer further includes: a first principal surface that extends along the first plane, and faces the intermediate layer, and a second principal surface that extends along the first plane, and is positioned on a side opposite of the intermediate layer, and
the magnetization free layer further includes: a first principal surface that extends along the first plane, and faces the intermediate layer, and a second principal surface that extends along the first plane, and is positioned on a side opposite of the intermediate layer, and
the end surface includes a part that is positioned between a first position and a second position and is recessed from a position on a linear line that connects the first position and the second position on a second plane that is orthogonal to the first plane, the first position being a position at which the end surface and the first principal surface intersect each other, the second position being a position at which the end surface and the second principal surface intersect each other.
the end surface includes a part that is positioned between a first position and a second position and is recessed from a position on a linear line that connects the first position and the second position on a second plane that is orthogonal to the first plane, the first position being a position at which the end surface and the first principal surface intersect each other, the second position being a position at which the end surface and the second principal surface intersect each other.


8.	This is a double patenting rejection since the conflicting claims have been patented.
Allowable Subject Matter
REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance (As long as Applicant is able to overcome the Non-Statutory Double Patenting issue brought up earlier in the Office Action):
claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween, the magnetization free layer including: a flat part that has a substantially constant first thickness, and n inclined part that includes an end surface, the inclined part having a second thickness that decreases as being away from the flat part, and the magnetization free layer satisfying the following conditional expression (1):             
                L
                2
                *
                
                    
                        
                            
                                L
                                1
                            
                        
                    
                    
                        2
                    
                
                ≥
                0.4
                
                    
                         
                        μ
                        m
                    
                    
                        3
                    
                
            
         (cubic micrometers) where: L1 denotes a length in             
                μ
                m
            
         (micrometers) of the flat part of the magnetization free layer along the first plane, and L2 denotes a length in             
                μ
                m
            
         (micrometers) of the inclined part of the magnetization free layer along the first plane.”
11.	Claim 4 is also allowed as it further limits allowed claim 1.
12.	Regarding claim 2, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 2,
“…a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween, wherein: the magnetization free layer further includes: a first principal surface that extends along the first plane, and faces the intermediate layer, and a second principal surface that extends along the first plane, and is positioned on a side opposite of the intermediate layer, and the end surface includes a part that is positioned between a first position and a second position on a second plane that is orthogonal to the first plane, the first position being a position at which the end surface and the first principal surface intersect each other, the second position being a position at which the end surface and the second principal surface intersect each other.”

14.	Regarding claim 3, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 3,
“…a magnetization pinned layer that extends along the first plane, and is provided on a side opposite to the magnetization free layer with the intermediate layer being interposed therebetween, wherein: the magnetization free layer further includes: a first principal surface that extends along the first plane, and faces the intermediate layer, and a second principal surface that extends along the first plane, and is positioned on a side opposite of the intermediate layer, and the end surface includes a part that is positioned between a first position and a second position and is recessed from a position on a linear line that connects the first position and the second position on a second plane that is orthogonal to the first plane, the first position being a position at which the end surface and the first principal surface intersect each other, the second position being a position at which the end surface and the second principal surface intersect each other.”
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. US 2018/0275216 - Magnetic field detecting device has first edge which is location where first major surface and first end surface intersect, and second edge which is location where second major surface and first end surface intersect.
Hoshino et al. US 2006/0098356 - Magnetic head for use in high recording density hard-disk drive, has spin valve type magneto-resistive multilayered film 
Mizuno et al. US 2006/0203397 - Magnetoresistive element for thin film magnetic head, has spacer layer of given thickness pinched between free layer and inner pinned layer connected to outer pinned layer through non-magnetic intermediate layer of preset thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/RAUL J RIOS RUSSO/Examiner, Art Unit 2867